—Appeal by the defendant from a judgment of *490the Supreme Court, Kings County (Lipp, J.), rendered April 10, 1995, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments regarding alleged prosecutorial misconduct during summation are largely unpreserved for appellate review (CPL 470.05 [2]; People v Dien, 77 NY2d 885; People v Nuccie, 57 NY2d 818). In any event, the comments alleged to be inflammatory and prejudicial were all either fair comment on the evidence (People v Ashwal, 39 NY2d 105) or responsive to arguments presented in the defense counsel’s summation (People v Galloway, 54 NY2d 396). Miller, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.